WIGGINTON, Judge.
Appellant appeals a deputy commissioner’s order awarding to her the sum of $2,500 for attorney’s fees. Appellees, employer/carrier, agree with appellant that the deputy’s failure to set forth in his order proper findings of ultimate facts precludes intelligent judicial review of the award. *845We agree with the parties. Accordingly, the deputy’s order is reversed and this cause is remanded to the deputy to make findings of fact and conclusions of law in accord with section 440.25{3)(c), Florida Statutes. If necessary, the deputy may conduct further proceedings and redetermine the fee award if such is warranted. Compare Ellerbee v. Concorde Roofing Co., 461 So.2d 206 (Fla. 1st DCA 1984).
REVERSED and remanded.
ERVIN, J., and McCORD, GUYTE P., Jr. (Ret.), Associate Judge, concur.